WellQuest Medical & Wellness Corporation 3400SE Macy Rd, #18 Bentonville, Arkansas72712 October 24, 2008 VIA FACSIMILE AND EDGAR United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Attention: Jennifer Riegel, Esq. Re: WellQuest Medical & Wellness Corporation Registration Statement on Form S-1/A File No. 333-149260 Ladies and Gentlemen: Pursuant to Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended (the “Act”), WellQuest Medical & Wellness Corporation(the “Company”) respectfully requests that the effective date of the registration statement referred to above be accelerated so that it will become effective at 4:00 p.m., Eastern Standard Time, on Thursday, October 30, 2008, or as soon thereafter as possible.The Company acknowledges that: 1) should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; 2) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and 3) the Company may not assert this action as defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. WELLQUEST MEDICAL & WELLNESS CORPORATION By:/s/ STEVE SWIFT Name: Steve Swift Title:President
